     Case 2:20-cv-05248-MWF-PVC Document 42 Filed 12/02/20 Page 1 of 1 Page ID #:309




 1                                                                            JS-6
 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5                        CENTRAL DISTRICT OF CALIFORNIA
 6

 7     RAYMOND HAGLEY,                 ) Case No. CV 20-5248 MWF (PVCx)
                                       )
 8                                       ORDER TO DISMISS WITH
                       Plaintiff,      ) PREJUDICE
 9            v.                       )
10
                                       )
       THE BEST SERVICE CO., INC.,     )
11     EQUIFAX, INC., EXPERIAN         )
12     INFORMATION SOLUTIONS, INC., )
       TRANS UNION LLC, and DOES 1-10, )
13
       inclusive,                      )
14                                     )
15
                       Defendants.     )
                                       )
16

17           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
18     this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
19     Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
20     attorneys’ fees.
21           IT IS SO ORDERED.
22

23     Dated: December 2, 2020
                                                MICHAEL W. FITZGERALD
24                                              United States District Judge
25

26

27

28




                                          Order to Dismiss - 1
